       Case 3:19-cv-00259-HTW-LRA Document 1 Filed 04/12/19 Page 1 of 9



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION


 MIKHAIL GORDON, on behalf of himself and           )
 all others similarly situated,                     )
                                                    )             3:19-cv-259-HTW-LRA
                Plaintiff,                          )   Case No. ___________________
                                                    )
 vs.                                                )
                                                    )
 UNITED MEDICAL RECOVERY, LLC,                      )
                                                    )
                Defendant.                          )

            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

                                    NATURE OF ACTION

       1.     Plaintiff Mikhail Gordon (“Plaintiff”) brings this putative class action against

Defendant United Medical Recovery, LLC (“Defendant”) pursuant to the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

                         JURISDICTION, VENUE, AND STANDING

       2.     This Court has jurisdiction pursuant to 15 U.S.C. § 1692k(d) and 28 U.S.C. § 1331.

       3.     Plaintiff has Article III standing to bring this action, as it seeks to redress conduct

by Defendant that caused Plaintiff to suffer intangible harms, which Congress has made legally

cognizable in passing the FDCPA. See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549, 194 L. Ed.

2d 635 (2016), as revised (May 24, 2016) (Congress is “well positioned to identify intangible

harms that meet minimum Article III requirements,” and thus “may ‘elevat[e] to the status of

legally cognizable injuries concrete, de facto injuries that were previously inadequate in law.’”

(quoting Lujan v. Defs of Wildlife, 504 U.S. 555, 578 (1992)); Lane v. Bayview Loan Servicing,

LLC, No. 15 C 10446, 2016 WL 3671467, at *3 (N.D. Ill. July 11, 2016) (“Without the protections



                                                1
       Case 3:19-cv-00259-HTW-LRA Document 1 Filed 04/12/19 Page 2 of 9



of the FDCPA, Congress determined, the ‘[e]xisting laws and procedures for redressing these

injuries are inadequate to protect consumers.’” (quoting 15 U.S.C. § 1692(b)).

       4.      Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where some of

the acts and transactions giving rise to Plaintiff’s action occurred in this district and where

Defendant transacts business in this district.

                    THE FAIR DEBT COLLECTION PRACTICES ACT

       5.      Congress enacted the FDCPA to “eliminate abusive debt collection practices, to

ensure that debt collectors who abstain from such practices are not competitively disadvantaged,

and to promote consistent state action to protect consumers.” Jerman v. Carlisle, McNellie, Rini,

Kramer & Ulrich LPA, 559 U.S. 573, 577 (2010) (citing 15 U.S.C. § 1692(e)).

       6.      “[T]he FDCPA is a strict liability statute—collector ‘need not be deliberate,

reckless, or even negligent to trigger liability . . . .’” Walker v. Pharia, LLC, No. 4:09-CV-369-Y,

2010 WL 565654, at *3 (N.D. Tex. Feb. 18, 2010) (quoting Ross v. RJM Acquisitions Runding

LLC, 480 F.3d 493, 495 (7th Cir. 2007)).

       7.      “To determine whether a particular collection practice violates the FDPCA, the

Court ‘must evaluate any potential deception in the letter under an unsophisticated or least

sophisticated consumer standard.’” Castro v. Collecto, Inc., 668 F. Supp. 2d 950, 959 (W.D. Tex.

2009) (citing Gonzalez v. Kay, 577 F.3d 600, 603 (5th Cir. 2009)).

       8.      “The Fifth Circuit has explained the unsophisticated or least sophisticated

consumer standard is meant to protect all consumers from abusive or deceptive collection practices

and to protect debt collectors from consumers who misinterpret collection materials.” Id. at 959-

60.




                                                 2
       Case 3:19-cv-00259-HTW-LRA Document 1 Filed 04/12/19 Page 3 of 9



                                            PARTIES

       9.      Plaintiff is a natural person allegedly obligated to pay a debt.

       10.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

       11.     Defendant is a Mississippi Limited Liability Company who at all relevant times

was engaged, by use of the mails and telephone, in the business of attempting to collect a “debt”

from Plaintiff, as defined by 15 U.S.C. § 1692a(5).

       12.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

                                  FACTUAL ALLEGATIONS

       13.     Plaintiff is a natural person allegedly obligated to pay a debt asserted to be owed or

due a creditor other than Defendant.

       14.     Plaintiff’s alleged obligation arises from a transaction in which the money,

property, insurance, or services that are the subject of the transaction were incurred primarily for

personal, family, or household purposes—namely, personal medical services (the “Debt”).

       15.     Defendant uses instrumentalities of interstate commerce or the mails in a business

the principal purpose of which is the collection of any debts.

       16.     Defendant regularly collects or attempts to collect, directly or indirectly, debts

owed or due, or asserted to be owed or due, another.

       17.     In connection with the collection of the Debt, Defendant sent Plaintiff initial written

communication dated May 25, 2018.

       18.     A true and correct copy of the May 25, 2018 letter is attached as Exhibit A.

       19.     The May 25, 2018 letter was Defendant’s initial communication with Plaintiff with

respect to the Debt.




                                                 3
       Case 3:19-cv-00259-HTW-LRA Document 1 Filed 04/12/19 Page 4 of 9



       20.     The May 25, 2018 letter purported to provide the notices required by 15 U.S.C. §

1692g(a). See Exhibit A.

       21.     However, the May 25, 2018 letter failed to convey that Plaintiff must dispute the

debt in writing in order to require Defendant to obtain and mail Plaintiff verification of the Debt.

Compare 15 U.S.C. § 1692g(a)(4), with Exhibit A.

                                       CLASS ALLEGATIONS

       22.     Plaintiff repeats and re-alleges all factual allegations above.

       23.     Defendant’s May 25, 2018 letter is based on a form or template used to send

collection letters (the “Template”).

       24.     The Template fails to meaningfully convey the statement required by 15 U.S.C. §

1692g(a)(4), as Defendant did with Plaintiff above.

       25.     Defendant has used the Template to send collection letters to over 40 individuals in

the State of Mississippi within the year prior to the filing of the original complaint in this matter.

       26.     Plaintiff brings this action on behalf of himself and all others similarly situated.

Specifically, Plaintiff seeks to represent the following class of individuals:

       All persons with a Mississippi address to whom Defendant mailed a letter based on
       the Template within one year before the date of the original Complaint in
       connection with the collection of a consumer debt.

       27.     The class is averred to be so numerous that joinder of members is impracticable.

       28.     The exact number of class members is unknown to Plaintiff at this time and can be

ascertained only through appropriate discovery.

       29.     The class is ascertainable in that the names and addresses of all class members can

be identified in business records maintained by Defendant.




                                                  4
       Case 3:19-cv-00259-HTW-LRA Document 1 Filed 04/12/19 Page 5 of 9



        30.     There exists a well-defined community of interest in the questions of law and fact

involved that affect the parties to be represented. These common questions of law and fact

predominate over questions that may affect individual class members. Such issues include, but are

not limited to: (a) the existence of Defendant’s identical conduct particular to the matters at issue;

(b) Defendant’s violations of the FDCPA; (c) the availability of statutory penalties; and (d)

attorneys’ fees and costs.

        31.     Plaintiff’s claims are typical of those of the class he seeks to represent.

        32.     The claims of Plaintiff and of the class originate from the same conduct, practice,

and procedure on the part of Defendant. Thus, if brought and prosecuted individually, the claims

of the members of the class would require proof of the same material and substantive facts.

        33.     Plaintiff possesses the same interests and has suffered the same injuries as each

class member. Plaintiff asserts identical claims and seeks identical relief on behalf of the unnamed

class members.

        34.     Plaintiff will fairly and adequately protect the interests of the class and has no

interests adverse to or which directly and irrevocably conflict with the interests of other members

of the class.

        35.     Plaintiff is willing and prepared to serve this Court and the proposed class.

        36.     The interests of Plaintiff are co-extensive with and not antagonistic to those of the

absent class members.

        37.     Plaintiff has retained the services of counsel who are experienced in consumer

protection claims, as well as complex class action litigation, will adequately prosecute this action,

and will assert, protect and otherwise represent Plaintiff and all absent class members.




                                                   5
       Case 3:19-cv-00259-HTW-LRA Document 1 Filed 04/12/19 Page 6 of 9



       38.     Class certification is appropriate under Fed. R. Civ. P. 23(b)(1)(A) and 23(b)(1)(B).

The prosecution of separate actions by individual members of the class would, as a practical matter,

be dispositive of the interests of other members of the class who are not parties to the action or

could substantially impair or impede their ability to protect their interests.

       39.     The prosecution of separate actions by individual members of the class would

create a risk of inconsistent or varying adjudications with respect to individual members of the

class, which would establish incompatible standards of conduct for the parties opposing the

classes. Such incompatible standards of conduct and varying adjudications, on what would

necessarily be the same essential facts, proof and legal theories, would also create and allow the

existence of inconsistent and incompatible rights within the class.

       40.     Class certification is appropriate under Fed. R. Civ. P. 23(b)(2) in that Defendant

has acted or refused to act on grounds generally applicable to the class, making final declaratory

or injunctive relief appropriate.

       41.     Class certification is appropriate under Fed. R. Civ. P. 23(b)(3) in that the questions

of law and fact that are common to members of the class predominate over any questions affecting

only individual members.

       42.     Moreover, a class action is superior to other methods for the fair and efficient

adjudication of the controversies raised in this Complaint in that: (a) individual claims by the class

members will be impracticable as the costs of pursuit would far exceed what any one plaintiff or

class member has at stake; (b) as a result, very little litigation has commenced over the

controversies alleged in this Complaint and individual members are unlikely to have an interest in

prosecuting and controlling separate individual actions; and (c) the concentration of litigation of

these claims in one forum will achieve efficiency and promote judicial economy.



                                                  6
       Case 3:19-cv-00259-HTW-LRA Document 1 Filed 04/12/19 Page 7 of 9



                                      COUNT I
                           VIOLATION OF 15 U.S.C. § 1692g(a)(4)

       43.     Plaintiff repeats and re-alleges each factual allegation contained above.

       44.     A key provision of the FDCPA is § 1692g, which requires a debt collector to send,

within five days of its initial communication with a consumer, a written notice which provides

information regarding the debt and informs the consumer of his or her right to dispute the validity

of the debt, and/or request the name and address of the original creditor, within 30 days of receipt

of the notice. See 15 U.S.C. § 1692g(a).

       45.     Congress adopted “the debt validation provisions of section 1692g” to guarantee

that consumers would receive “adequate notice” of their rights under the FDCPA. Wilson v.

Quadramed Corp., 225 F.3d 350, 354 (3d Cir. 2000) (citing Miller v. Payco–General Am. Credits,

Inc., 943 F.2d 482, 484 (4th Cir. 1991)).

       46.     This validation requirement is a “significant feature” of the law that aimed to

“eliminate the recurring problem of debt collectors dunning the wrong person or attempting to

collect debts which the consumer has already paid.” See Hernandez v. Williams, Zinman &

Parham PC, 829 F.3d 1068, 1070 (9th Cir. 2016) (citing S. Rep. No. 95-382, at 4 (1977)).

       47.     With respect to § 1692g(a)(4)-(5), “[t]he statute is clear. The debt collector “shall”

notify the consumer of her right to dispute the debt in writing.” Bishop v. Ross Earle & Bonan,

P.A., 817 F.3d 1268, 1274 (11th Cir. 2016); see also Hooks v. Forman, Holt, Eliades & Ravin,

LLC, 717 F.3d 282, 286 (2d Cir. 2013) (“[C]onsumers [must] take the extra step of putting a

dispute in writing before claiming the more burdensome set of rights defined in § 1692g(a)(4),

(a)(5) and (b).”); Camacho v. Bridgeport Fin. Inc., 430 F.3d 1078, 1081 (9th Cir. 2005) (explaining

that a consumer can trigger the right to verification “only through written dispute”).




                                                 7
       Case 3:19-cv-00259-HTW-LRA Document 1 Filed 04/12/19 Page 8 of 9



       48.      Defendant violated 15 U.S.C. § 1692g(a)(4) by failing to meaningfully convey to

Plaintiff that a dispute of the debt, or any portion thereof, must be made in writing in order to

obtain verification of the alleged debt or a copy of a judgment against Plaintiff.

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

             a) Determining that this action is a proper class action, certifying Plaintiff as a class

                representative under Rule 23 of the Federal Rules of Civil Procedure, and

                designating this Complaint the operable complaint for class purposes;

             b) Adjudging that Defendant violated 15 U.S.C. § 1692g(a)(4) with respect to Plaintiff

                and the class he seeks to represent;

             c) Awarding Plaintiff, and the class he seeks to represent, actual damages, pursuant to

                15 U.S.C. § 1692k(a)(1);

             d) Awarding Plaintiff such additional damages as the Court may allow in the amount

                of $1,000, pursuant to 15 U.S.C. § 1692k(a)(2)(B)(i);

             e) Awarding such amount as the Court may allow for all other class members, without

                regard to a minimum individual recovery, in the amount of $500,000 or one percent

                of the net worth of the debt collector, pursuant to 15 U.S.C. § 1692k(a)(2)(B)(ii);

             f) Awarding Plaintiff, and the class he seeks to represent, reasonable attorneys’ fees

                and costs incurred in this action pursuant to 15 U.S.C. § 1692k(a)(3);

             g) Awarding Plaintiff, and the class he seeks to represent pre-judgment and post-

                judgment interest as permissible by law; and

             h) Awarding such other and further relief as the Court may deem proper.

                                         TRIAL BY JURY

       49.      Plaintiff is entitled to and hereby demands a trial by jury.



                                                   8
      Case 3:19-cv-00259-HTW-LRA Document 1 Filed 04/12/19 Page 9 of 9




Dated: April 12, 2019              Respectfully submitted,


                                   s/ Curtis R. Hussey
                                   Curtis R. Hussey
                                   MSB No. 9495
                                   Hussey Law Firm, LLC
                                   82 Plantation Pointe Road, No. 288
                                   Fairhope, AL 36532-1896
                                   Telephone: (251) 928-1423
                                   Facsimile: (866) 317-2674
                                   chussey@ThompsonConsumerLaw.com
                                   Attorney for Plaintiff

                                   Correspondence address:
                                   5235 E. Southern Ave., D106-618
                                   Mesa, AZ 85206




                                      9
